Opinion by
Judge Pryor:
An examination of this record discloses no state of case that ■would authorize the chancellor to interfere with the rights of the purchaser; if fraud existed between the guardian and the owner of the land in which the proceeds of the house was invested it did not affect one innocent of the wrong and who occupies the attitude of a purchaser for value.
The order of the county court appointing Devlin guardian for his *863children is filed, showing that he was sworn and together with E. T. Willis as surety entered into and acknowledged covenant conditioned as the law requires. The bond is also exhibited. The order of appointment was a sufficient approval of the surety and the bond, and therefore no question can well be raised as to the validity of the appointment and the right of the guardian to file the petition under which the lot was sold. The only question which arises is, Did the court have jurisdiction of the subject-matter and the parties ?

W. G. Bullitt, for appellants.


A. Duvall, Sam Houston, for Appellees.

[Cited, Clements v. Hughes, 13 Ky. L. 354, 17 S. W. 285.]
The ex parte petition made the children of the guardian co-plaintiffs with him, and although in an informal way must be regarded as valid. This mode of proceeding was authorized prior to the adoption of the code of practice, and sales have been sustained by this court under similar petitions, alike in substance if not in force. Under the present law the infants must be made defendants. Some irregularities may be found in the proceeding, but they do not render the judgment void; in fact, the money due the children was invested in the Graves county farm under the supervision of the chancellor, and if not of as much value as the house and lot, and the chancellor was imposed on by the parties in interest, the purchaser is nevertheless invested with a perfect title.
Perceiving no reason for a recovery by the appellants the judgment below must be affirmed.